1. Iran: the case of Roxana Saberi
The next item is the debate on six motions for resolutions on Iran: the case of Roxana Saberi.
author. - Madam President, Iran is notorious for its human rights record, as was noted just yesterday during the debate on the human rights situation in the world.
Today we are addressing the case of Roxana Saberi, a journalist who had her trial just three weeks ago and was condemned to eight years in prison for so-called espionage. The fact is that Ms Saberi has had no access to her lawyer for more than a month. There was no chance of a fair or transparent trial, because the trial was held in camera. She was on hunger strike for at least two weeks. It is true that she has ended this, but her health is in a very precarious state.
Therefore, we are here today to address a message to the Iranian authorities that we clearly condemn the sentence pronounced by the Iranian Revolutionary Court on 18 April 2009 and ask that Ms Saberi be immediately and unconditionally freed on the basis that the trial was held in camera, without legal process.
I would like to add that Iran is notorious for its massive, systematic public executions, whether by stoning or by hanging, including of juvenile offenders. That, too, is part of our message.
Two and a half minutes, Madam President. Over the last five years, we have had many debates on Iran. My group had sympathy for the revolution at the end of the 1970s, not because of any affinity with the religious extremists of the time, but because the previous government, led by the Pahlevi family, did not represent the people. That government was only able to survive because of its close links to the United States and Europe.
Because the previous government to that, which had been led by Prime Minister Mossadeq and which had enjoyed more popular support, had been removed as a result of foreign pressure, the huge swathe of the population which was opposed to the government acquired an extreme anti-Western attitude. The West was not seen as an ally in the fight for democracy and progress, but as a colonial profiteer and oppressor.
Nowadays, there is no longer any doubt that power has fallen into the hands of groups which not only seek conflict with the United States and Israel, but are also extremely conservative, intolerant and undemocratic. They oppress their own citizens, they have brought the judiciary and the army under the firm grip of religious fanatics and they are preventing the electorate from voting for people who hold more moderate views. The rights of women and the rights of ethnic and religious minorities have been shoved to one side and the death penalty is often carried out in public, in the cruellest of manners, as a means of suppressing non-conformist behaviour.
Moreover, opposition activities within Iran can result in detention. Members of the opposition who have fled abroad are being persecuted and discredited by the governments, media and public opinion of the countries where they now live. This can be seen from their attempts to place the opposition in exile on a list of terrorist organisations, as well as their attempts to close the Ashraf refugee camp in Iraq. Quite rightly, this Parliament has recently spoken out against these two practices.
(The President cut off the speaker)
Madam President, the first of May, which is a day of celebration for us in the West, unfortunately continues to be a day of struggle in Iran. This year it was marked not only by the usual brutal repression of demonstrations by Iranian workers, but also by the execution of a young woman aged 17, Delara Darabi, who was convicted of a crime, despite everything pointing to the fact that she did not commit this crime.
According to Amnesty International, on the day before her execution, this young woman had told her mother of her plans for the future, in the expectation that the huge campaign for her release would be successful.
Delara Darabi is yet another martyr of religious fanaticism, like so many others whose execution we have denounced in this House.
Human rights organisations have also this week confirmed the information, published on 1 May by the National Council of Resistance of Iran, about the stoning in Lakan prison of a man accused of adultery, and announced the imminent stoning of another man in the province of Gilan, once again belying the supposed Iranian moratorium on this barbaric practice.
As reported by the movement which fights for the abolition of the death penalty, Tire as Mãos de Caim, Iran is the country with the highest number of executions per capita in the world. Just this morning, four people were executed in Evin prison, with another eight having been executed in Taibad prison on 2 May.
The imprisonment of nationals of third countries, such as the American, Roxana Saberi, is also a routine practice in order to blackmail other countries into granting diplomatic concessions.
In this regard, the comment made by the Secretary of Tire as Mãos de Caim, Sergio D'Elia, is extremely pertinent and highlights the most important point: the brutality of the Mullahs' regime is not only the responsibility of the Iranian fundamentalist regime. European governments are consenting to this through their silence, tolerance and constant desire to appease, and they are succumbing to the Iranian political and commercial blackmail. The Tehran regime is threatening the peace and security of the whole world and, even more clearly, of its own citizens, through acts which have been practised for decades. Instead of taking this into account, Europe is making Iran the solution to the problems of the Middle East, when it is actually the main problem.
On this final occasion that I will speak before the European Parliament, I call on those who will be here at the next sitting not to abandon the Iranians to their jailers and not to abandon the people of the Middle East to the abyss of religious fanaticism.
author. - Madam President, I will not repeat what was said already regarding the ruthless Iranian theocratic regime. I agree with those positions, but I want to approach the subject from an angle similar to that used by my fellow MEP, Mr Mayer, who has just left.
Iran, a country with thousands of years of civilisation and culture, is today in a sorry state of affairs as far as democracy, civil rights and justice are concerned. Some of our countries in the West are not free from blame for this situation. Let us not forget that governments such as those of the USA and Britain have for years supported, armed and kept in power the well-known monstrous dictatorship of the Shah of Iran. It was inevitable that, when the Shah was finally overthrown by popular uprising, Islamic extremists would find fertile ground to root themselves in power and cultivate feelings of hate towards the West.
Then came the excessively aggressive behaviour of successive US administrations and the position of drastic sanctions, which only caused further suffering to ordinary Iranian people and further aggravated their hostile feelings towards the West. Hopefully the new President of the USA, Mr Obama, who has shown signs that he prefers to fight with his brain rather than with his fists, as the previous President, Mr Bush, so unsuccessfully did, will give new hope for the improvement of the likes of the Iranian people and the betterment of relations with the West.
Such an approach will help ordinary Iranian citizens understand that the West wants to be their friend, not their enemy, and eventually the people of Iran will themselves overthrow the Islamic fundamentalist regime that so undemocratically controls their lives and causes them so much suffering, as in the case at the centre of our debate here today.
Madam President, Roxana Saberi is a 32-year-old journalist with dual American and Iranian citizenship, and is a graduate of several universities in the United States, the United Kingdom and Iran. She was working as a journalist in Iran and continued to do so following the expiry of her accreditation, and was arrested and sentenced to eight years in prison on a false charge of spying for the United States. In protest at the false charges and the lack of a fair trial she went on hunger strike. She is very emaciated. She began to drink sweetened water under medical care and has now ended her hunger strike, and is waiting for her appeal to be heard. Her health and her life are still in danger.
Iran is well known for its draconian punishments, and also for carrying out public executions, including on juveniles. We call for the release of Mrs Saberi. We appeal for her to be given a fair trial. I think that the international community should put pressure on Iran to end these draconian practices.
We are talking about Roxana Saberi, an American-Iranian journalist who worked for ABC Radio, the BBC and South African television. Accused of spying, sentenced to eight years and imprisoned, she went on hunger strike. On 1 May, very weak, she was transferred to the prison hospital. We know that for five weeks she was denied access to a lawyer. Her trial was neither fair nor transparent.
Yesterday the BBC announced that next week, on 12 May, the Appeal Court will hear Roxana Saberi's appeal, but that this would again take place in a closed-door session. We condemn the Iranian Revolutionary Court's unfounded decision on Roxana Saberi. In addition, I think it is very important to once again urge Iranian Government institutions to comply with the provisions of all international human rights instruments ratified by Iran, in particular, the International Covenant on Civil and Political Rights and the Universal Declaration of Human Rights, which both guarantee the right to a fair trial.
On the last day of this legislative term, such a beautiful spring day, it would be nice to hope that somehow this subject, human rights violations, will one day no longer be on Parliament's agenda, that we will no longer have to discuss it in this beautiful Chamber. However, sadly, this is just an illusion and today, as always, our agenda is overloaded and does not even contain all of the painful cases from various countries around the world.
This is not the first time we have discussed Iran in this plenary session. This time we are concerned about the unlawful imprisonment of Roxana Saberi. She was first arrested for an apparently minor offence - purchasing wine - although in Iran it is an offence. Then, however, there was the charge that she was working as a journalist without official accreditation, which later turned into the charge that she was a US spy. The Iranian Government organised a one-day closed-door trial without witnesses or concrete, publicly declared charges.
This is not the first time the Iranian Government has trampled on human rights, imprisoned people unlawfully and passed verdicts which contravene international standards. The execution of Delara Darabi, the detention of the journalist Maryam Malek and defenders of workers' rights - these are but a few examples. We must recognise that Iranian fundamentalists continue to organise political trials in an attempt to further intimidate free thinkers. It is regrettable that Iran is continuing its policy of self-isolation in this way and is failing to exploit initiatives by the international community and the new US Administration to normalise relations.
I have always said that dialogue and mutual understanding are better than confrontation, but this time I propose that we react in a very strict, hard manner to this case and that we demand that the Iranian regime's court respect all international standards.
Madam President, the jailing of the journalist Roxana Saberi on trumped-up spying charges is shameful and another appalling crime in the long list of criminal abuse by the fascist regime in Tehran.
Last Friday, as Paulo Casaca told us, their executioners took a 23-year-old girl from her cell and led her to the gallows without first allowing her access to her parents. They hanged Dilara Darabi for a crime she denied committing at the age of 17.
This is what passes for justice in Iran. The medieval torture and execution of women - even pregnant women - and children is commonplace. The abuse of human rights is a daily fact of life, and yet we have people in this Parliament who support this corrupt and evil regime: just like those European companies which continue to do business with Iran, their eyes and ears are closed to the screams of the oppressed. Shame on them and shame on the brutal mullahs. They should remember the lessons of history: every fascist regime is doomed to fail; freedom and justice will always prevail over evil.
(NL) Madam President, my original speaking time was unfairly cut short as it approached the two-and-a-half-minute limit, but the conclusion of my argument was that you cannot create change through foreign interventions or other forms of military violence. It was exactly that kind of approach in the past which led to the birth of the current regime. If you threaten Iran with foreign interventions, many people in Iran who hate the current government will actually rush to the government's support in order to defend their fatherland.
However, we must not go to the other extreme, either. It is wrong to seek cooperation with this regime in the belief that the current grouping will remain in power permanently or that supporting stability in this country will benefit the European energy supply. Consistently standing up for human rights and lending support to the democratic opposition are the only ways to bring about improvement. That will also include the kind of improvement which will benefit the victim who has been the subject of this debate.
Madam President, I wish to support my colleague - even though he is Scottish - Struan Stevenson.
Persia, as we all know, was one of the great civilisations of our continent and this world. There are many Iranians who are decent and good people. Struan spoke from the heart, and he is right. No man kills women and children and lives to boast of it. What are we going to do? We are merely Members of the European Parliament. We can merely shout in rage against this form of brutality, this form of inhumanity.
My only conclusion is that we should support those democratic, civilised Iranians and work with them to secure a decent, humanitarian, civilised government for the good people of Iran and let the murderers be condemned.
Member of the Commission. - Madam President, the Commission is following closely the case of Ms Roxana Saberi, including the preparations for the appeal process that will begin early next week. The Commission is concerned about Ms Saberi's health, weakened by a hunger strike that, according to Ms Saberi's father, she started after she was sentenced to eight years in jail for alleged espionage by the Revolutionary Court of Tehran last month.
The Commission considers that Ms Saberi's trial, held behind closed doors, did not meet the minimum standards required for a fair and transparent trial. The Commission fully supported the declaration issued by the Czech Presidency of the Council on Ms Saberi's case on 22 April 2009. We hope that the Iranian judiciary will ensure a fair and transparent appeal trial without any delay, with all the guarantees provided by the Iranian legislation.
The Commission is deeply concerned at the steady deterioration of the situation of human rights and fundamental freedoms in Iran. The recent execution of Ms Delara Darabi, hanged on 1 May for a crime she allegedly committed when she was a minor, is another confirmation of this dismal situation. Also in this case the EU issued a statement strongly condemning the execution.
The Commission has repeatedly urged, and will continue to do so, the Iranian authorities to respect their international commitments on human rights, including in relation to the International Covenant on Civil and Political Rights and the Universal Declaration on Human Rights. The improvement of the human rights situation in Iran is, for the Commission, essential to enhance its political dialogue and cooperation with Iran in the near future.
The debate is closed.
The vote will take place at the end of the debate.
Written statements (Rule 142)
in writing. - The sentencing of Roxana Saberi on 18 April 2009 for 'spying' was done without her having any access to a lawyer and on the basis of a trial that was neither fair nor transparent.
I am not naive. The US does engage in spying but, if Roxana Saberi was a spy, the Iranian authorities by their actions did nothing to convince anyone of that case. The bias and manipulation of the trial and the accused were a travesty of any sense of justice.
I can only welcome the resolution's demand that Roxana Saberi should be released immediately on the grounds that the trial was held in camera without due legal process and there was a complete failure to comply with international norms.